                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

COGNITIVE EDGE,                                          )
                                                         )
       Plaintiff                                         )
                                                         )
Vs.                                                      )
                                                         )    Docket No. 1:19-cv-12123-IT
CODE GENESYS, LLC, SPRYNG.IO, LLC,                       )
SPRYNG.IO. ANTHROCOMPLEXITY, LLC,                        )
SPRYNG.IO EU LTD,                                        )
                                                         )
       Defendants                                        )

DEFENDANTS’ POSTTRIAL MEMORANDUM OF LAW, PROPOSED FINDINGS OF
               FACT, AND PROPOSED RULINGS OF LAW

               Pursuant to Fed. R. Civ. P. 52, and as a supplement to a trial brief filed previously

pursuant to Local Rule 16.5, the defendants Code Genesys, LLC, Spryng.io, LLC,

Spryng.io.Anthrocomplexity, LLC, and Spryng.io EU LTD submit this following posttrial brief

with proposed findings of fact and rulings of law.



                                            INTRODUCTION



               The matter pending before this court is brought by the plaintiff, Cognitive Edge,

asserting a breach of contract, breach of the implied covenant of good faith, alleged violations of

G. L. c. 93A, §§2 & 11, as well as alleged violations of 15 U.S.C. §1117 (a), the so-called Lanham

Act. The plaintiff alleges that all claims alleged in this pending complaint arise from the same

common nucleus of facts namely, the breach of a settlement agreement and such concurrent acts

in furtherance of the breach, all of which constitute actionable claims. Thus, the case arises out of

the alleged breach of the settlement agreement entered into between the parties on or about October



                                                     1
7, 2019. That settlement grew out of the resolution of prior litigation in the United States Federal

District Court, for the District of Massachusetts, in a case referenced as Code Genesys, LLC vs.

Cognitive Edge PTE LTD, 1:18-cv-12509-IT.



               That prior litigation arose out of the alleged breach of a Memorandum of

Understanding dated April 5, 2018 between the defendant in that action, Cognitive Edge PTE LTD,

and the defendant, Code Genesys, LLC, the plaintiff in that prior litigation. That litigation revolves

around a proposed merger transaction through which the parties intended to create a separate

jointly-owned and controlled entity to pursue opportunities related to the cognitive science of

organizational sense-making. In furtherance of the transactions contemplated by that

Memorandum of Understanding, the parties, while each of them continued to operate separately

and remain responsible for their own business and financial affairs prior to closing, began

collaborating on various issues. Among those issues of collaboration included designing and

developing a proposed “minimal viable product” narrative inquiry software application to be

known as MassSense, as well as a prototype for a more sophisticated software application to be

marketed under Cognitive Edge’s existing “SenseMaker” brand. After Cognitive Edge was asked

to make the contributions required of it under that prior memorandum of understanding, cognitive

edge terminated the agreement to merge with Code Genesys sometime in early August 2018.



       Following Cognitive Edge’s termination of that Memorandum of Understanding, Code

Genesys LLC undertook to salvage from the remnants of the failed transaction its significant work

product that was developed with an eye towards development of a new narrative inquiry




                                                   2
application. Thus, on or about September 2018, Code Genesys LLC began further development

towards the software application now known as Spryng.io.



       That prior Memorandum of Understanding required that certain dispute resolution

processes be adhered to by the parties to that Memorandum of Understanding. Despite the terms

of that prior memorandum, Code Genesys LLC was forced to file this prior action in the United

States District Court for the District of Massachusetts in December 2018, due to Cognitive Edge’s

persistent failure and refusal, following its breach of that memorandum, to engage in the mandated

dispute resolution process. In late spring of 2019, Cognitive Edge finally answered the complaint.



       That prior matter was ordered to trial on or about October 7, 2019. The parties appeared

for trial in Courtroom 9 in the United States Federal District Court for the District of

Massachusetts. Prior to that appearance, there had been conversations between and among counsel

for the respective parties over the course of the weekend preceding October 7. Upon arrival in the

Federal Court, there was a preliminary evidentiary hearing conducted following a request by Code

Genesys to establish whether a settlement had occurred over the weekend. After taking some

evidence, the parties were encouraged to discuss their differences. After a discussion, in lieu of

going forward with the trial, the parties entered into a Memorandum of Understanding concerning

Litigation Settlement, Licensing and Confidentiality. That memorandum forms the basis of this

pending litigation between the parties. The memorandum of understanding entered into on

October 7, 2019 provided that the plaintiff, Cognitive Edge discharged “Code Genesys, Spryng.io

Anthrocomplexity, LLC, Spryng.io, LLC, Spryng.io EU LTD, ScrumDo, LLC, and Kapital Stew

LLC and all of its present and former officers, insurers, directors, shareholders, employees, agents,



                                                   3
attorneys, predecessors, successors, affiliates and assigns (including but not limited to Ajay Reddy

and Jack Speranza) from any and all claims or liabilities of any kind” arising out of that settlement.



                                            Factual Background



               Cognitive Edge is the owner of a proprietary software product, referred to in this

litigation as well as the prior litigation, as” SenseMaker”. That software collects and provides

analysis relative to certain data selected by a particular user for a particular purpose. It’s software

is either used by its clients directly with the company, or his license to particular individuals that

Cognitive Edge has designated as part of its network of partners and/or professionals.



       Code Genesys, and the other defendants, are engaged in the business of providing

professional consulting services to organizational clients with respect to software development and

modern workflow management processes. Its CEO, Ajay Reddy, is a PhD level computer scientist

and software architect with many years of experience developing software and workflow

management processes.



       The parties had engaged in prior litigation which is referenced above, said litigation having

been scheduled for trial on October 7, 2019. The settlement agreement which arose out of that

prior litigation is the substance of this pending litigation. The plaintiff asserts that the defendants

have violated the terms of that settlement agreement in two very specific ways. First, the plaintiff

asserts that the defendants breached the agreement by releasing certain emails to a list of

individuals which the plaintiff asserts belong to its worldwide network. Second, the plaintiff asserts



                                                    4
that the defendants breached the settlement agreement by publishing certain information on the

Spryng.io website that was only accessible to individuals who chose to click on a link in the email

communications to explore further details of the history of the dispute between the parties prior to

their resolution. After conversations between the parties relative to that first version published on

the website, the plaintiff maintains that a second amended version on the website is, also, a

violation of the settlement agreement.



       The memorandum of understanding states, in paragraph six under “Public Statement/Non-

Disparagement”, that the memorandum of understanding is confidential and will not be disclosed

to anyone other than financial, tax or legal advisors, and that any of the terms and conditions of

this agreement or the substance of the discussions preceding it may not be disclosed unless the

parties to the agreement request such a disclosure in writing. In the next sentence, the

memorandum of understanding further provides that “Notwithstanding the foregoing, the Parties

further agree that the Parties may disclose that this dispute has been resolved without adopting or

requiring any further relationship between and among the Parties.”



       Section 7 of that memorandum of understanding requires that the parties shall “jointly and

publicly disclose: “the parties have reached an agreement that resolves the parties’ lawsuit.”.

Lastly, Section 8 of that memorandum of understanding contains the affirmative obligation of the

parties to refrain from “defaming or disparaging” any of the parties, their products, services,

finances, financial condition, capabilities, or other aspect of their businesses, or any former or

existing employees, managers, directors, officers, or agents of, or contracting parties with any of

the Parties. These undertakings apply in any medium and by any method to any person or entity



                                                   5
without limitation in time.” The terms” defaming or disparaging” are not defined by the

memorandum of understanding and thus, the defendants assert that this court must look to the

elements of a cause of action for commercial disparagement in order to apply the appropriate law

to these terms.



                                               Findings of fact



       1.         In December 2018, the defendant, Code Genesys, LLC filed a complaint in the

United States District Court for the District of Massachusetts, bearing docket no. 1:18-CV-12509-

IT.



       2.         In that prior action, the defendant Code Genesys, as plaintiff, sought to enforce a

memorandum of understanding between itself and the plaintiff, then defendant, Cognitive Edge.



       3.         On October 7, 2019, the parties appeared for trial.



       4.         After a preliminary hearing on the question whether or not a settlement had been

arrived at by the parties prior to October 7, and after taking testimony from counsel for the

defendant, the court offered the parties the use of the courtroom to reach a settlement agreement.



       5.         The parties negotiated and, following those negotiations, a Memorandum of

Understanding concerning Litigation Settlement, Licensing and Confidentiality was entered into

by the parties.



                                                     6
       6.      That Memorandum of Understanding contains language, in ¶ 6 provides, that the

memorandum of understanding is confidential and will not be disclosed to anyone other than

financial, tax or legal advisors, and that any of the terms and conditions of this agreement or the

substance of the discussions preceding it may not be disclosed unless the parties to the agreement

request such a disclosure in writing.



       7.      A further portion of ¶6 provides, that” Notwithstanding the foregoing, the Parties

further agree that the Parties may disclose that this dispute has been resolved without adopting or

requiring any further relationship between and among the Parties.”



       8.      ¶7 of that Memorandum of Understanding requires that the parties shall “jointly

and publicly disclose: “the parties have reached an agreement that resolves the parties’ lawsuit.”.



       9.      ¶ 8 of that Memorandum of Understanding contains the affirmative obligation of

the parties to refrain from “defaming or disparaging” any of the parties, their products, services,

finances, financial condition, capabilities, or other aspect of their businesses, or any former or

existing employees, managers, directors, officers, or agents of, or contracting parties with any of

the Parties. These undertakings apply in any medium and by any method to any person or entity

without limitation in time.”



       10.     The terms” defaming or disparaging” are not defined by the Memorandum of

Understanding.



                                                  7
       11.     The plaintiff has not offered the prior settlement agreement into evidence in this

trial. Thus, there is no evidence that any particular group of individuals should be considered

confidential pursuant to the terms of the Memorandum of Understanding based upon either the

prior agreement, or one at issue.



       12.     Ajay Reddy is the Chief Executive Officer of all of the named defendants.



       13.     During the times relevant to the claims of Cognitive Edge, Jack Speranza was the

chief operating officer of the defendants Spryng.io LLC and Spryng. Io Anthrocomplexity LLC.



       14.     The Memorandum of Understanding does not provide for any individual claim

against Ajay Reddy.



       15.     The Memorandum of Understanding does not provide for any individual claim

against Jack Speranza.



       16.     The plaintiff asserts that the defendants breached the Memorandum of

Understanding in two specific ways; first, the defendants breached the agreement by releasing

certain emails to a list of individuals which the plaintiff asserts belong to its worldwide network.



       17.     The second way that the defendants breached the Memorandum of Understanding

was by publishing certain information on the Spryng.io website.



                                                   8
       18.     Following a conversation between and among the parties occurring sometime in or

around October 10, 2019, a second version of the information was published on the Spryng.io

website. The plaintiff maintains that the second version did not rectify the breach.



       19.     The plaintiff did not offer any evidence at trial to demonstrate that the list of

individuals used by the defendants was confidential or proprietary.



       20.     The plaintiff did not offer at trial emails that it alleges were sent to those individuals.



       21.     The plaintiff has not demonstrated any evidence that the emails that were sent was

a violation of the Memorandum of Understanding.



       22.     The plaintiff has not demonstrated that the list of individuals used by the defendants

was either confidential or proprietary.



       23.     The plaintiff has not offered any evidence to demonstrate that the emails were either

defamatory or disparaging, consistent with ¶7 of the Memorandum of Understanding.



       24.     The plaintiff offered evidence of the first version of the website, and the second

version of the website.




                                                     9
       25.     The plaintiff offered no evidence as to any of the language contained on the

webpages that it considered to be either defamatory or disparaging.



       26.     The plaintiff did offer some testimony concerning the inclusion of an opinion letter

on the website from Caseiro and Burke regarding the plaintiff’s patent on its intellectual property.



       27.     The plaintiff offered no testimony relative to any defamatory or disparaging

statement allegedly made by the defendants.



       28.     The plaintiff offered no testimony from any material or percipient witness that any

statement made by the defendants was either defamatory or disparaging towards the plaintiff.



       29.     The plaintiff offered no testimony nor any evidence that the Memorandum of

Understanding prohibited the defendants from making any statement relative to the settlement

outside of the language contained within the memorandum of understanding.



       30.     The plaintiff offered no evidence of any actual damages or of any special damages

arising either out of the defendants’ alleged breach, or out of any defamatory or disparaging

statement that the defendants allegedly made.



       31.     The language of ¶6 which states “Notwithstanding the foregoing, the Parties further

agree that the Parties may disclose that this dispute has been resolved without adopting or requiring




                                                  10
any further relationship between and among the Parties”, reflects that the Memorandum of

Understanding does not impose a ban on commercial speech as to the named defendants.



       32.          The plaintiff has failed to show that the alleged actions taken by the

defendants, which the plaintiff alleges were unfair and deceptive, occurred primarily and

substantially within the Commonwealth of Massachusetts.



       33.          Beyond the language contained within Memorandum of Understanding

providing that Massachusetts law would control that particular agreement, there are no other facts

suggesting that any actions taken by the defendants, whether material or not, occurred within the

Commonwealth of Massachusetts.



       34.          On cross-examination, the evidence established that the plaintiff had no facts

to demonstrate that the actions of the defendants occurred in the Commonwealth of Massachusetts.



       35.          The Memorandum of Understanding at issue is silent as to the definition

concerning the language “defamatory or disparaging”.



       36.          The plaintiff has brought no claim against these defendants for commercial

disparagement.



       37.          The plaintiff has offered no evidence of how any alleged statement made by

the defendants was either defamatory or disparaging.



                                                 11
       38.          The plaintiff has offered no evidence that any statement allegedly made by the

defendants was either false or a misleading description of fact or representation of fact relative to

the plaintiff’s intellectual property; the plaintiff has offered no evidence that any alleged

misrepresentation was material in that it likely influenced a purchasing decision by a third-party;

the plaintiff has offered no evidence that any alleged misrepresentation or statement by the

defendant actually deceived or had the tendency to deceive a substantial segment of the audience

that the statements were directed to; lastly, the plaintiffs have offered no evidence of injury

attributed to these alleged misrepresentations.



       39.          The plaintiff has not offered any evidence that the defendant Code Genesys

breached the Memorandum of Understanding.



       40.          The plaintiff has not offered any evidence that Code Genesys breached the

implied covenant of good faith and fair dealing.



       41.          The plaintiff has not offered any evidence that Code Genesys acted in an unfair

and deceptive manner consistent with G. L. c. 93A, §11.



       42.          The plaintiff has not offered any evidence that Code Genesys acted in a

manner that was violative of 15 U.S.C. §1117 (a), the so-called Lanham Act.




                                                   12
       43.          The plaintiff has not offered any evidence that the defendant Spryng.io LLC

breached the Memorandum of Understanding.



       44.          The plaintiff has not offered any evidence that the defendant Spryng.io LLC

breached the implied covenant of good faith and fair dealing.



       45.          The plaintiff has not offered any evidence that the defendant Spryng.io LLC

acted in an unfair and deceptive manner consistent with G. L. c. 93A, §11.



       46.          The plaintiff has not offered any evidence that the defendant Spryng.io LLC

acted in a manner that was violative of 15 U.S.C. §1117 (a), the so-called Lanham Act.



       47.          The plaintiff has not offered any evidence that the defendant Spryng.io

Anthrocomplexity breached the Memorandum of Understanding.



       48.          The plaintiff has not offered any evidence that the defendant Spryng.io

Anthrocomplexity breached the implied covenant of good faith and fair dealing.



       49.          The plaintiff has not offered any evidence that the defendant Spryng.io

Anthrocomplexity acted in an unfair and deceptive manner consistent with G. L. c. 93A, §11.




                                                13
       50.          The plaintiff has not offered any evidence that the defendant Spryng.io

Anthrocomplexity acted in a manner that was violative of 15 U.S.C. §1117 (a), the so-called

Lanham Act.



       51.          The plaintiff has not offered any evidence that the defendant Spryng.io EU

LTD breached the Memorandum of Understanding.



       52.          The plaintiff has not offered any evidence that the defendant Spryng.io EU

LTD breached the implied covenant of good faith and fair dealing.



       53.          The plaintiff has not offered any evidence that the defendant Spryng.io EU

LTD acted in an unfair and deceptive manner consistent with G. L. c. 93A, §11.



       54.          The plaintiff has not offered any evidence that the defendant Spryng.io EU

LTD acted in a manner that was violative of 15 U.S.C. §1117 (a), the so-called Lanham Act.



                                      Proposed Conclusions of Law



       Breach of Contract



       1.      When a written agreement, as applied to the subject matter, "is in any respect

uncertain or equivocal in meaning, all the circumstances of the parties leading up to its execution

may be shown for the purpose of elucidating but not of contradicting or changing its terms." Robert



                                                 14
Indus., Inc. v. Spence, 362 Mass. 751, 753-754 (1973). Keating v. Stadium Mgmt. Corp., 24 Mass.

App. Ct. 246, 249-250 (1987). Parrish v. Parrish, 30 Mass. App. Ct. 78, 86-87 (1991), and cases

cited.



         2.     "'Contract interpretation is largely an individualized process, with the conclusion

in a particular case turning on the particular language used against the background of other indicia

of the parties' intention.' We therefore construe the contract with reference to the situation of the

parties when they made it and the objects sought to be accomplished.” Shea v. Bay State Gas.

Co., 383 Mass. 218, 222-223 (1981) (citations omitted).



         3.     The scope of a parties obligations cannot be delineated by isolating words and

interpreting them as though they stood alone. Stan. v. Fordham, 420 Mass. 178, 190 (1995)

(citations omitted).



         4.     The rule of construction that contract ambiguities must be resolved against the

drafter "'must give way to the primary and inflexible rule that . . . contracts, are to be construed so

as to ascertain . . . the true intention of the parties." Shea v. Bay State Gas. Co., supra at 225.



         5.     A valid settlement agreement is treated as an enforceable contract. See

Vasconcellos v. Arbella Mut. Ins. Co., 67 Mass.App.Ct. 277, 282 (2006) Romain v. DeVer, 82

Mass.App.Ct. 1102, 969 N.E.2d 748 (Mass. App. 2012).




                                                    15
          6.    "[W]hen the language of a contract is clear, it alone determines the contract's

meaning." Balles, 476 Mass. at 571, 70 N.E.3d 905. Contractual language is ambiguous "if it is

susceptible of more than one meaning and reasonably intelligent persons would differ as to which

meaning is the proper one." Citation Ins. Co. v. Gomez, 426 Mass. 379, 381, 688 N.E.2d 951

(1998).



          7.    When the language is ambiguous, it is construed against the drafter, "if the

circumstances surrounding its use ... do not indicate the intended meaning of the language."

Merrimack Valley Nat'l Bank v. Baird, 372 Mass. 721, 724, 363 N.E.2d 688 (1977).



          8.    The author of the ambiguous term is held to any reasonable interpretation attributed

to that term which is relied on by the other party." Merrimack Valley Nat'l Bank v. Baird, 372

Mass. 721, 724, 363 N.E.2d 688 (1977). Finally, we construe a contract as a whole, so as "to give

reasonable effect to each of its provisions." J.A. Sullivan Corp. v. Commonwealth, 397 Mass. 789,

795, 494 N.E.2d 374 (1986). James B. Nutter & Co. v. Estate of Murphy, 478 Mass. 664, 88 N.E.3d

1133 (Mass. 2018).



          GLc. 93 a §11 Claim



          1.    Pursuant to G. L. c. 93A, §11, business plaintiffs may not bring an action “unless

the actions and transactions constituting the alleged unfair method of competition or the unfair or

deceptive act or practice occurred primarily and substantially within the Commonwealth.” Id.




                                                  16
        2.         The “primarily and substantially” requirement is not a jurisdictional predicate that

must be established by the plaintiff; rather, it is an exemption on which the defendant bears the

burden of proof. G. L. c. 93A §11 ¶8. See, Bushkin Assocs., Inc v. Raytheon Co., 393 Mass. 622,

637 (1985). The “primarily and substantially” defense is not an ordinary affirmative defense that

must be asserted in the answer. See, Amcel Corp. v. Int’l Executive Sales Inc. 170 F. 3d 32, 35

(1st Cir. 1999).



        3.         Pursuant to the matter of Kuwaiti Danish Computer Co. v. Digital Equip.Corp., 438

Mass. 459 (2003), a court must consider, when analyzing a claim brought pursuant to G. L. c. 93A

§11, whether the center of gravity of the circumstances that give rise to the claim is primarily and

substantially within the Commonwealth. Kuwaiti, supra at 473. The “center of gravity” approach

was explained as follows: “whether the ‘actions and transactions [constituting the §11 claim]

occurred primarily and substantially within the Commonwealth is not a determination that can be

reduced to any precise formula. Significant factors that can be identified for one case may be

nonexistent in another. Any determination necessarily will be fact intensive and unique to each

case. Id at 472-473.



        4.         When addressing G. L. c.93A, §11 claims, a three prong balancing test may be

applied that looks to “(1) where the defendant commits the unfair or deceptive act or practice; (2)

where the plaintiff receives or acts on the wrongful conduct; and (3) where the plaintiff sustained

losses caused by the wrongful conduct.” Kuwaiti Danish Computer Co. v. Digital Equip.Corp.,

438 Mass. 459 (2003), citing Play Time Inc. v. LDDS Metro Media Communications, Inc., 123 F.

3d 23, 33 (1st Cir. 1997).



                                                     17
          5.    Alleged misrepresentations occurring in Massachusetts or otherwise originating in

Massachusetts, but received elsewhere, are unlikely to be found to have occurred primarily and

substantially in Massachusetts. Bushkin Assocs., Inc v. Raytheon Co., 393 Mass. 622, 638 (1985).



          6.    The fact that an agreement between parties provided that Massachusetts law would

govern does not require a finding that the center of gravity is in Massachusetts. Sonoran Scanners,

Inc. v. PerkinElmer, Inc., 585 F 3d 535, 538 (1st Cir. 2009).



          Defaming or Disparaging Issue



          1.    An action for commercial disparagement is similar in many respects to an action

for defamation, but there are important differences. Both torts seek to impose liability on a

defendant for harm sustained by a plaintiff as a result of the publication of a false statement about

the plaintiff to others. See White v. Blue Cross & Blue Shield of Mass., Inc., 442 Mass. 64, 66

(2004).



          2.    An action for commercial disparagement affords a remedy for harm to the

economic interests of the injured party that results in pecuniary loss. HipSaver, Inc. v. Kiel, 464

Mass. 517 (2013).



          3.    In the matter of Dulgarian v. Stone, 420 Mass. 843 (1995), the court adopted the

language of the Restatement (Second) of Torts, supra at § 623A, regarding liability for commercial



                                                  18
disparagement: "One who publishes a false statement harmful to the interests of another is subject

to liability for pecuniary loss resulting to the other if (a) he intends for publication of the statement

to result in harm to [the] interests of the other having a pecuniary value, or either recognizes or

should recognize that it is likely to do so, and (b) he knows that the statement is false or acts in

reckless disregard of its truth or falsity." Thus, in order to prevail on a claim alleging commercial

disparagement, a plaintiff must prove that a defendant: (1) published a false statement to a person

other than the plaintiff; (2) "of and concerning" the plaintiff's products or services; (3) with

knowledge of the statement's falsity or with reckless disregard of its truth or falsity; (4) where

pecuniary harm to the plaintiff's interests was intended or foreseeable; and (5) such publication

resulted in special damages in the form of pecuniary loss.



        Lanham Act Claim



        1.      The Lanham Act prohibits false and misleading descriptions of products and

services in interstate commerce. See, 15 U.S.C. §1125 (a).



        2.      To prove a false advertising claim under the Lanham Act, the plaintiff must

demonstrate that: (1) the defendant made a false or misleading description of fact or representation

of fact in a commercial advertisement about his own or another's product; (2) the misrepresentation

is material, in that it is likely to influence the purchasing decision; (3) the misrepresentation

actually deceives or has the tendency to deceive a substantial segment of its audience; (4) the

defendant placed the false or misleading statement in interstate commerce; and (5) the plaintiff has

been or is likely to be injured as a result of the misrepresentation, either by direct diversion of sales



                                                    19
or by a lessening of goodwill associated with its products. Clorox Co. P.R. v. Proctor & Gamble

Commercial Co., 228 F. 3d 24, 33 (1st Cir. 2000).



       3.      A plaintiff can succeed on a false advertising claim by proving either that the

defendant's advertisement is literally false or implicitly false — that is, the advertisement is true

or ambiguous yet misleading. Clorox, Supra.



       4.      Where the advertisement is implicitly false, however, "an additional burden is

placed upon the plaintiff to show that the advertisement ... conveys a misleading message to the

viewing public." Clorox, 228 F.3d at 33, footnote 8.



       5.      The materiality component of a false advertising claim requires a plaintiff to prove

that the defendant's deception is "likely to influence the purchasing decision." Clorox, 228 F.3d

at 33, footnote 8.



       6.      The next element of a false advertising claim under the Lanham Act requires

plaintiffs to demonstrate that the alleged misrepresentation deceived a substantial portion of the

consuming public. Clorox, supra at footnote 6.



       7.      In order to prove causation under the Lanham Act, the aggrieved party must

demonstrate that the false advertisement actually harmed its business. Cashmere & Camel Hair

Mfrs. v. Saks Fifth Ave., 284 F. 3d 302 (1st Cir. 2002).




                                                  20
       Publishing of Documents



       1.      The federal Freedom of Information Act provides a public right of access to certain

information and records from the federal government. Unless protected by one of the nine

exemptions contained within the Freedom of Information Act, then those documents may be

disclosed.



       2.      In the present matter, the plaintiff Cognitive Edge has failed to demonstrate that

any documents published by any one of the defendants is entitled to any exemption under the

Federal Freedom of Information Act.



                                           Closing Argument

               The plaintiff, Cognitive Edge, has brought this four count complaint against these

four defendants in order to gain some economic and commercial superiority over these defendants,

as they are competitors to the plaintiff in the field of online sense making and problem analysis.

Formerly intent on merging and working in concert, the parties are now commercial rivals.



       The Memorandum of Understanding between the parties does not provide anywhere within

the body of the document that the defendants shall be limited to saying only that which has been

approved by the plaintiff. Rather, the language of that document, read in an objective manner,

demonstrates that the parties would prepare a joint statement for commercial publication, but that

each party was free to disclose that the dispute has been resolved. The agreement protected the

parties from commercial and economic harm that could be caused by one of the other parties,



                                                 21
should one of those parties make a statement about the other that was either defamatory or

disparaging. If the parties were not able to make any statements whatsoever about the other, as the

plaintiff would have this court believe; then there would be no need for the “defaming or

disparaging” portion of the Memorandum of Understanding. In essence, both the language of

paragraph six of the memorandum, as well as the logical implications of the structure and content

of the memorandum of understanding, make it abundantly clear that the parties were not limiting

themselves to only that statement which they both approved of in their negotiation. They were

bringing to a conclusion a dispute that they had revolving around the termination of their original

business plan, and they were attempting to provide a path forward so that each of the parties could

do business in a commercial setting without fear of having to contend with blatant

misrepresentations from a competitor.



       In the instant case, that Memorandum of Understanding protects a specific set of

information the plaintiff identified and wishes to maintain as “confidential,” and also protects each

party from “defaming or disparaging” the other. The plaintiff has brought this complaint, but seems

to suggest that by publishing information online, that the defendants have breached the

Memorandum of Understanding, but has failed to identify to the court whether that breach is either

based upon the provision of confidential information, or based upon statements which the plaintiff

considers to be defaming or disparaging. Simply put, the court is without any evidence to show

that confidential information has been released by the defendants, and similarly, the court is

without any information to show what statement, if any, was either defamatory or disparaging, as

the plaintiff has provided no evidence of what a defamatory or a disparaging statement may be

under this Memorandum of Understanding, it has not provided any evidence as to which statement



                                                  22
if any, that the defendants allegedly made that was defamatory or disparaging. Collaterally, the

plaintiff has failed to demonstrate any of that the people to whom the defendants sent emails, and

to whom they communicated, were people that the defendants should not have communicated with

under any circumstances. The plaintiff has failed to show that the names and contact information

of these individuals were confidential in any way, shape, or form. Indeed, their agreement

explicitly defines the specific information over which the plaintiffs sought to maintain

“confidentiality,” and these individuals were not among the information so catalogued.



       The evidence at trial proffered by the plaintiff seem to focus upon the publication on the

Spryng.io website of the opinion correspondence of an intellectual property law firm. The evidence

proffered by the plaintiff, arrived at solely through the testimony of Mr. Snowden, would seem to

suggest that the publication of that opinion was directly disparaging or defamatory to the plaintiff.

However, the plaintiff has failed to demonstrate that such a publication would be considered

“defaming or disparaging” pursuant to the terms of the Memorandum of Understanding. Further,

the plaintiff failed to show how that publication of that particular correspondence affected the

plaintiff, in any appreciable or commercial way.



       The plaintiff has offered no evidence to suggest which, if any, of the defendants should be

responsible for any of the claims asserted by the plaintiff. The plaintiff is failed to demonstrate any

evidence to show how this court should interpret the terms “defaming” or “disparaging” pursuant

to the Memorandum of Understanding and further, the plaintiff has failed to offer evidence to show

how any statement made by any one of the defendants would be sufficient to trigger that particular

language within the Memorandum of Understanding.



                                                   23
        The defendants further argue that the plaintiff has failed to show any evidence of harm, at

trial, to this court. Further, the plaintiff has failed to show that whatever harm it has suffered, proof

of which is completely lacking from the evidence offered at trial, would be irreparable harm

consistent to merit the extension of the preliminary injunction in this matter.



        The defendants respectfully request that this court find that the plaintiff, Cognitive Edge,

has failed to sustain its burden of proof as to any of the four separate claims asserted in its amended

complaint, and that judgment should enter in this matter consistent with that lack of evidence.



                                                Respectfully Submitted,
                                                Counsel for the Defendants,


                                                /s/ Christopher A. Perruzzi
                                                ________________________________
                                                Christopher A. Perruzzi BBO#558 273
                                                Attorney for the Defendant
                                                Perruzzi Law Office, LLC
                                                1266 Furnace Brook Pkwy., Suite 400
                                                Quincy, MA 02169
                                                (617) 586-0883
                                                caperruzzi@perruzzilaw.com


        dated: August 24, 2020




                                                    24
                                 CERTIFICATE OF SERVICE



        I hereby certify that on August 24, 2020 a copy of the foregoing was served electronically
upon all counsel of record by the United States District Court for the District of Massachusetts
electronic document filing system.


                                             /s/ Christopher A. Perruzzi
                                             ______________________________________
                                             Christopher A. Perruzzi




                                                 25
